                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD K. COOK,

                   Petitioner,                             8:18CV332

      vs.
                                                       MEMORANDUM
BRAD HANSEN, Warden - TSCI;                             AND ORDER
SCOTT FRAKES, Director - Nebraska;
and DEPARTMENT OF
CORRECTIONAL SERVICES,

                   Respondents.


       This matter is before the court on Petitioner’s Motion for Extension of Time.
(Filing No. 28.) The court previously extended the deadline for Petitioner to file his
brief in response to Respondents’ Answer and Brief to October 10, 2019, and
advised Petitioner that “no further extensions shall be granted absent
exceptional circumstances.” (Filing No. 25.) Petitioner now seeks an additional
45-day extension due to multiple closures of the Tecumseh State Correctional
Institution law library that have hindered Petitioner’s ability to conduct legal
research to prepare his brief and because Petitioner is still awaiting a ruling on his
motion seeking to compel Respondents to provide a “Table of Contents”
identifying the various subparts to each claim of Petitioner’s habeas petition
referred to in their answer and brief. The court recently denied Petitioner’s motion
seeking a table of contents on October 3, 2019. (Filing No. 27.)

       In light of the fact that Petitioner did not have the benefit of the court’s
ruling on his motion for table of contents until after October 3, 2019, and for other
good cause shown, the court will grant Petitioner’s motion for a 45-day extension.
Absolutely no further extensions shall be granted.
      IT IS THEREFORE ORDERED that:

       1.    Petitioner’s Motion for Extension of Time (filing no. 28) is granted.
Petitioner shall have until November 25, 2019, to file a brief in response to
Respondent’s Answer and Brief in Support.

       2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: November 25, 2019: check for
Petitioner’s brief in response to Respondents’ answer and brief.

      Dated this 10th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
